Exhibit 10.277

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (the “Agreement”) is made this 4th day of February,
2011, to be effective on May 19, 2011, by and between Pharmaceutical Product
Development, Inc., a North Carolina corporation with its principal place of
business in New Hanover County, North Carolina (the “Company”), and David L.
Grange, a citizen and resident of New Hanover County, North Carolina
(“Consultant”). (Hereinafter, the Company and Consultant are sometimes referred
to each as a “Party” and together as the “Parties.”)

WHEREAS, Consultant has been employed by the Company as its Chief Executive
Officer; and

WHEREAS, Consultant has elected to retire from the Company, effective as of
May 18, 2011, and has entered into that certain Separation and Release Agreement
of even date herewith with the Company (the “Separation Agreement”);

WHEREAS, for a period of time following the termination of his employment with
the Company, Consultant has agreed to provide certain consulting services to the
Company subject to the conditions of this Agreement; and

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, the Parties hereby agree
as follows.

1. Services. The services to be performed by Consultant under this Agreement are
set forth on Exhibit A, attached hereto, and are hereafter referred to as the
“Services.” Consultant will not be expected to devote more than twenty
(20) hours per week during normal business hours, Monday through Friday, in
performing the Services. Consultant agrees to perform the Services in a timely
and professional manner and at the direction of the Company’s Board of Directors
or Executive Chairman.

2. Consulting Term. The term of this Agreement will commence as of May 19, 2011
and shall continue through December 31, 2011, unless earlier terminated pursuant
to Section 4 (the “Consulting Term”).

3. Compensation. During the Consulting Term, the Company will pay Consultant a
monthly consulting fee in the amount of $50,000.00 per month (the “Monthly
Consulting Fee”). During the Consulting Term, the Company will pay Consultant
the Monthly Consulting Fee on or before the tenth (10th) day of the month
following the month in which Consultant was obligated to provide the Services.
For any month during the Consulting Term that is less than a full calendar
month, the Monthly Consulting Fee will be prorated based on the number of days
in such month for which this Agreement was in effect as compared to the total
number of days in such month. The Company further agrees to reimburse Consultant
for all reasonable business expenses incurred by Consultant in connection with
providing the Services, provided that the Company has approved such business
expenses in advance.



--------------------------------------------------------------------------------

4. Termination.

a. Termination for Cause. At any time prior to the end of the Consulting Term,
the Company may terminate this Agreement immediately and without advanced notice
for “Cause.” For purposes of this Agreement, “Cause” shall mean and include:
(i) Consultant’s material breach of this Agreement or any other agreement
between Consultant and the Company; (ii) Consultant’s commission of a felony or
crime involving moral turpitude; (iii) any act by Consultant involving
dishonesty in the performance of the Services, including, without limitation,
fraud, misappropriation or embezzlement; (iv) Consultant’s repeated failure or
refusal to perform the Services; (v) any willful or grossly negligent act or
omission by Consultant that is injurious to the Company, including injury to the
Company’s reputation; or (vi) Consultant’s revocation of the Separation
Agreement. If the Company terminates this Agreement for Cause, the Company will
pay Consultant only that portion of the Monthly Consulting Fee due to Consultant
for Services performed through the effective date of the termination and any
pre-approved business expenses in accordance with Section 3, above.

b. Other Termination. This Agreement shall terminate immediately upon
Consultant’s death or “Disability.” For purposes of this Agreement, “Disability”
is defined as Consultant’s inability to perform the Services for a period of
thirty (30) consecutive days. If this Agreement is terminated due to
Consultant’s death or Disability, the Company will pay Consultant only that
portion of the Monthly Consulting Fee due to Consultant for Services performed
through the effective date of the termination and any pre-approved business
expenses in accordance with Section 3, above.

5. Independent Contractor Status. During the Consulting Term, Consultant will be
an independent contractor and not the Company’s employee for any purpose,
including, but not limited to, the application of the Fair Labor Standards Act’s
minimum wage and overtime provisions, the Federal Insurance Contribution Act,
the Social Security Act, the Federal Unemployment Tax Act, the provisions of the
Internal Revenue Code, and all federal, state and local laws and regulations.
Consultant understands that the Company will not be responsible for withholding
or paying any federal or state income, social security or other taxes in
connection with any compensation paid under this Agreement, and Consultant
agrees to pay all such taxes when due. The Company will provide Consultant with
a Form 1099 to the extent required by law. Consultant hereby agrees to indemnify
and hold the Company harmless from any and all claims, causes of action or other
proceedings related to or resulting from Consultant’s failure to pay taxes in
compliance with applicable law. Consultant further understands and agrees that
Consultant will not be entitled to any medical, disability, pension or other
employment benefits made available by the Company to its employees. During the
Consulting Term, Consultant will retain sole and absolute discretion and
judgment in the manner and means of carrying out the Services. Consultant
further agrees that during the Consulting Term, he has a full opportunity to
find other business (so long as such other business is not in violation of this
Agreement, the Separation Agreement, the Non-Competition Agreement (as defined
below) or the Proprietary Information Agreement (as defined below)), and that he
will use a high level of skill necessary to perform the Services. During the
Consulting Term, Consultant will not have the authority to enter into any
contract on behalf of the Company or otherwise to bind the Company to any
agreement unless expressly authorized in writing to do so, and the Company will
not be liable for

 

2



--------------------------------------------------------------------------------

any obligation incurred by Consultant during the Consulting Term, including, but
not limited to, unpaid minimum wages and/or overtime premiums. During the
Consulting Term, Consultant shall indemnify and hold the Company harmless from
all claims, losses, injuries or damages, and wages or any other form of
compensation (including, without limitation, reasonable attorneys’ fees and
costs) arising in connection with any claim, suit or proceeding alleging that
Consultant has or had a relationship with the Company other than an independent
contracting relationship during the Consulting Term.

6. Prior Agreements. Consultant hereby acknowledges and agrees that his duties
and obligations under the Proprietary Information and Inventions Agreement
signed in connection with Consultant’s employment with the Company (the
“Proprietary Information Agreement”) and the Non-Competition and
Non-Solicitation Agreement signed in connection with Consultant’s employment
with the Company, as amended by the Separation Agreement (the “Non-Competition
Agreement”), are and will remain in full force and effect in accordance with
their respective terms, and that a breach of either of those agreements will
also constitute a breach of this present Agreement. Consultant further
acknowledges and agrees that the Proprietary Information Agreement shall apply
to him during the Consulting Term as if he were employed by the Company during
such Consulting Term.

7. Company Property. By no later than the end of the Consulting Term, or at the
earlier request of the Company’s Board of Directors, Executive will return all
personal property of the Company in his possession (the “Company Property”),
including, without limitation, any Company-owned equipment, and all originals
and any copies of all disks, tapes, files, correspondence, notes and other
documents pertaining to the Company’s proprietary products, customers and
business and Proprietary Information as defined in Section 1 of the Proprietary
Information Agreement. Such Company Property will be in substantially the same
condition as when provided to Executive, reasonable wear and tear excepted.

8. No Conflicting Obligations. Consultant hereby represents that his agreement
to the terms of this Agreement will not breach any agreement not to compete or
solicit customers or employees or to keep in confidence any proprietary
information acquired by Consultant in confidence or in trust prior to the
execution of this Agreement. Consultant further represents that he has not
entered into, and agrees he will not enter into, any agreement, either written
or oral, in conflict with this Agreement.

9. Binding Effect; Waiver of Breach. Consultant acknowledges and agrees that his
obligations under Sections 5, 6, 7 and 8 of this Agreement will survive the
termination of this Agreement regardless of the cause or manner of the
termination. Any waiver by the Company of a breach of any provision of this
Agreement will not operate as a waiver of any subsequent breach of that
provision or any other provision of this Agreement.

10. Choice Of Law. This Agreement is to be governed by the laws of the State of
North Carolina without regard to its choice of law provisions, and any suit,
action or charge arising out of or relating to this Agreement will be
adjudicated in the state or federal courts in New Hanover County, North
Carolina.

 

3



--------------------------------------------------------------------------------

11. Complete and Final Agreement. This Agreement (including any exhibits, and
inclusive of the Proprietary Information Agreement and the Non-Competition
Agreement) represents the complete and final agreement of the Parties and will
control over any other statement, representation or agreement by the Company.
This Agreement supersedes any prior negotiations or discussions between the
Parties with regard to the subject matter hereof. This Agreement may be amended
only in a writing signed by each of the Parties hereto.

13. Headings. The headings or titles to the paragraphs of this Agreement are
solely for convenience of reference and shall be ignored when interpreting this
Agreement.

14. Severability and Construction. Should any part of this Agreement be declared
invalid for any reason by any court of competent jurisdiction, such decision or
determination shall not affect the validity of any remaining portion, and such
remaining portion shall remain in force and effect as if this Agreement had been
executed with the invalid portion eliminated; provided, that, in the event of a
declaration of invalidity, the provision declared invalid shall not be
invalidated in its entirety, but shall be observed and performed by the Parties
to the extent such provision is valid and enforceable. The Parties hereby agree
that any such provision shall be deemed to be altered and amended to the extent
necessary to effect such validity and enforceability.

15. Voluntary Execution. Consultant hereby acknowledges that he has read the
foregoing Agreement, that he understands its contents, and that he has relied
upon or had the opportunity to seek the legal advice of his attorney, who is the
attorney of his choosing.

16. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts shall for all purposes constitute one and the same
instrument.

17. Notices. All notices or demands by any Party relating to this Agreement
shall be in writing and shall be deemed effectively given: (a) upon person
delivery to the Party to be notified; (b) three (3) days after having been sent
by registered mail, postage prepaid, return receipt requested; or (c) one
(1) day after deposit with a nationally recognized overnight courier, specifying
next day delivery, at its addresses set forth below:

 

If to the Company:    Pharmaceutical Product Development, Inc.    929 Front
Street    Wilmington, NC 28401    Attn: Executive Chairman If to Consultant:   
David L. Grange    8316 Bald Eagle Lane    Wilmington, NC 28411

The Parties hereto may change the address at which they are to receive notice
hereunder, by notice in writing in the foregoing manner given to the other.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto acknowledges having read and
understood the contents and effect of this Agreement and has executed this
Agreement freely and with full authority duly given, all as of the date first
above written.

 

THE COMPANY:     PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. By:  

/s/ Fred Eshelman

  Name:   Fred Eshelman   Title:   Executive Chairman   CONSULTANT:  

/s/ David L. Grange

  (SEAL) David L. Grange  

 

5



--------------------------------------------------------------------------------

EXHIBIT A

THE “SERVICES” DEFINED

The Services shall consist of:

 

1. Assistance with the transition of his overall duties and responsibilities as
the Company’s former Chief Executive Officer.

 

2. Assistance with the transition of any projects or initiatives for which
Consultant was responsible and which were active or on-going as of the date
hereof.

 

3. Assistance with on-boarding the Company’s new Chief Executive Officer or
other assistance in transitioning his duties to such person.

 

4. Assistance with respect to any client programs, projects or relationships.

 

5. Assistance with respect to any potential clients and relationships therewith.

 

6. Assistance on other business development matters.

 

7. Assistance in transitioning the supervision of his direct reports.

 

6